DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 08/02/2022 have been considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 08/02/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 103 rejections to claims 1-2, 4-8 and 15-21, Applicant’s arguments filed 08/02/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

With regard to the 103 rejections to claims 9-14 and 22, Applicant’s arguments filed 08/02/2022 in view of the amendments have been fully considered but are not persuasive at least in view of the reasons set forth below. 

On pages 11-12 of Remarks, Applicant argued with respect to claim 9: 
Contrary to the recitation of "an absence of candidate beam thresholds in the one or more BFR configuration parameters of the secondary cell" in claim 9, Zhou describes that Zhou's wireless device 2102 is provided with "a second threshold" for a candidate beam determination. See, e.g., Zhou, at para. [0151] ("The wireless device 2102 may identify a candidate beam based on one or more beam measurements. A candidate beam may be determined if, e.g., measurement on one or multiple beams are above a second threshold .... The wireless device 2102 may measure RSRP, e.g., based on CSI-RS RSRP or other RSs, for determining a candidate beam."). At least because Zhou' s wireless device 2102 uses "a second threshold" for a candidate beam determination, Zhou does not disclose or suggest at least "transmitting ... based on a beam failure associated with the secondary cell and based on an absence of candidate beam thresholds in the one or more BFR configuration parameters of the secondary cell, a first uplink signal," as presently recited in claim 9.

In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s argument above, the configuration parameter of Zhou does not indicate any threshold. Although considering “the second threshold” stated by the applicant, Zhou does not describe that “the second threshold” is included in the configuration parameter. 
	Therefore, Applicant’s arguments in the above is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites, “... receiving, before the initiating the first BFR procedure, a second message indicating the second set of candidate beam RSs” (lines 1-2). It is noted that claim 15 recites, “receiving ... a first message indicating a second set of candidate beams” (lines 7-8). It is unclear in what relationship “a second message” in claim 20 and “a first message” in claim 15 since both messages indicate, the same parameter, “a second set of candidate beam RSs”. Does it mean that “a second set of candidate beam RSs” is indicated twice? For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Parkvall et al (US Publication No. 2021/0153203) and further in view of Jung et al (US Publication No. 2019/0261244). Note that Jung claims priority of US Provisional Application No. 62/631,627 filed on 02/16/2018, thus Jung is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019. 

Regarding claim 1, Takeda teaches, a method [FIG. 2; ¶0042, a method for BFR procedure] comprising: 
receiving, by a wireless device [FIG. 2; by UE], one or more first message comprising one or more beam failure recovery (BFR) configuration parameters of a secondary cell [FIG. 2; ¶0042, at S101, (the UE) receives PDCCH; note that PDCCH comprises one or more configuration parameters, e.g., CORESET-BFR (see, ¶0089) and further note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)]; 
and 
transmitting, based on a beam failure associated with the secondary cell [FIG. 2; ¶0042-0044, at S102, based on detecting a beam failure; note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)]... an uplink signal indicating a reference signal (RS) of a set of RSs for BFR of the secondary cell [FIG. 2; ¶0045-0048, at S104, (the UE) transmits a BFR request to base station (i.e., uplink signal) including information regarding new candidate beam (i.e., reference signal) of preferred candidate beams; note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)].
Although Takeda teaches, “receiving ... one or more first message comprising one or more BFR configuration parameters “ and “transmitting, based on a beam failure associated with the secondary cell... an uplink signal indicating a reference signal (RS) of a set of RSs for BFR of the secondary cell” as set forth above, Takeda does not explicitly teach (see, emphasis),
using, based on an absence of candidate beam reference signals (RSs) in one or more configuration parameters, a default set of RSs.
However, Parkvall teaches, using, based on an absence of information of reference signal (RS) in one or more configuration parameters, a default information [¶0021, determining a predefined reference signal timing based on an absence of an explicit reference signal timing indication in the control information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “transmitting an uplink signal indicating a reference signal (RS) of a set of RSs for BFR of the secondary cell” in the system of Takeda to include selecting, based on an absence of information of reference signal (RS) in one or more configuration parameters, a default set of RSs as taught by Parkvall because it would provide the system with the enhanced capability of providing UE with reference signal information without being interrupted at any event [¶0021 of Parkvall].
Although Takeda in view of Parkvall teaches, “transmitting, based on a beam failure associated with the secondary cell and based on an absence of information of reference signal (RS) in one or more configuration parameters, an uplink signal indicating a reference signal (RS) of a set of RSs for BFR of the secondary cell”, Takeda in view of Parkvall does not explicitly teach (see, emphasis), the information of reference signal (RS) is “candidate beam reference signals”, the default information is “default set of RSs” and selecting a reference signal (RS) of a “default set of RSs”.
However, Jung teaches, the information of reference signal (RS) is “candidate beam reference signals” [FIG. 4; ¶0056, 0061 and 0066, at least one candidate beam set of at least one current active BWP], the default information is “default set of RSs” and selecting a reference signal (RS) of a “default set of RSs” [FIG. 4; ¶0056, 0061 and 0066, the UE switches to a default BWP/first BWP 402 and searches for a new suitable beam from a candidate bam set of a default BWP (i.e., determining a default set of candidate beam RSs; note that switching to default BWP requires determining the default BWP beforehand)] (US Prov. App. No. 62/631,627, ¶0051, 0055 and 0061)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Takeda in view of Parkvall by including the information of reference signal (RS) is “candidate beam reference signals, the default information is “default set of RSs” and selecting a reference signal (RS) of a “default set of RSs” as taught by Jung, because it would provide the system with the enhanced capability of preventing unwanted initiations of radio link failure procedure due to a failure of a subset of beams in a certain BWP in which UE stays for a long time [¶0056 of Jung] (US Prov. App. No. 62/631,627, ¶0051).

Regarding claim 2, Takeda in view of Parkvall and Jung teaches, all the limitations of claim 1 and particularly, “one or more reference signals (RSs) ...  a default set of RSs of the secondary cell”, as set forth above, and Takeda further teaches, 
selecting, based on a measurement associated with one or more RSs [FIG. 2; ¶0045-0046, at S103-S104, (the UE) identifies/transmits new candidate beam (i.e., candidate beam RS) via BR request based on measurements associated with pre-configured DL-RS resources (i.e., one or more candidate beam RSs); note that the BFR procedure of Takeda is associated with the secondary cell (see, ¶0053)], wherein the measurement comprises RS received power (RSRP) measurements associated with the one or more RSs ... [FIG. 2; ¶0045-0046, at S103-S104, measurements associated with pre-configured DL-RS resources (i.e., one or more RSs) comprises identifying one or more preferred candidate beams (having high quality); further see, ¶0179-0180, the measurements incudes measuring a received power (e.g., RSRP)].  

Regarding claim 4, Takeda in view of Parkvall and Jung teaches, all the limitations of claim 1 and particularly, “one or more reference signals (RSs) ...  a default set of RSs of the secondary cell”, as set forth above, and Takeda further teaches, receiving, based on the RS ..., a second message [FIG. 2; ¶0049, at S105, (the UE) receives a BFR request response (i.e., second message) from the base station to the BFR request including the candidate beam (i.e., based on the selected candidate beam RS)].

Regarding claim 23, Takeda in view of Parkvall and Jung teaches, all the limitations of claim 1 as set forth above, and Takeda further teaches, detecting a beam failure associated with the secondary cell [FIG. 2; ¶0042-0044, at S102, (the UE) detects a beam failure; note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)]; and selecting, based on a measurement associated with one or more candidate beam RSs of the secondary cell, the RS [FIG. 2; ¶0045-0046, at S103-S104, (the UE) identifies/transmits new candidate beam (i.e., candidate beam RS) via BR request based on measurements associated with pre-configured DL-RS resources (i.e., one or more candidate beam RSs); note that the BFR procedure of Takeda is associated with the secondary cell (see, ¶0053)]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Parkvall et al (US Publication No. 2021/0153203) and further in view of Jung et al (US Publication No. 2019/0261244) and further in view of Deenoo et al (US Publication No 2020/0374960) and further in view of Zhang et al (US Publication No. 2020/0177263). 

Regarding claim 5, although Takeda in view of Parkvall and Jung teaches, all the limitations of claim 1 as set forth above, and particularly, “determining, based on a measurement associated with the one or more candidate beam RSs of the default set of candidate beam RSs” as set forth above in claim 2, Takeda in view of Parkvall and Jung does not explicitly teach (see, emphasis), detecting a second beam failure ...; determining ... that no candidate beam RS is indicated; and sending, based on the determining that no candidate beam RS is indicated ...., a second uplink signal.  
	However, Deenoo teaches, detecting a second beam failure [¶0196, (WTRU) performs beam selection or beam switch procedure due to a beam failure (i.e., detecting a second beam failure; note that the beam failure above is considered as the second beam failure since ¶0197-0198 discloses that (the WTRU) excludes all beams which are associated with the previous beam failure (which is considered as the first beam failure)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Parkvall and Jung by including “detecting a second beam failure“ as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].
	Further, Takeda in view of Parkvall, Jung and Deenoo does not explicitly teach (see, emphasis), determining ... that no candidate beam RS is indicated; and sending, based on the determining that no candidate beam RS is indicated ...., a second uplink signal.
	However, Zhang teaches, determining ... that no candidate beam RS is indicated; and sending, based on the determination that no candidate beam RS is indicated ...., a signal [FIG. 5B; ¶0007 and 0045, if there are no candidate beam available upon the candidate-beam timer expiration, indicating that no candidate beam available].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Parkvall, Jung and Deenoo by including “determining ... that no candidate beam RS is indicated; and sending, based on the determination that no candidate beam RS is indicated ...., a signal“ as taught by Zhang, because it would provide the system with the enhanced capability for beam failure recovery procedure in NR network [¶0005 of Zhang].

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Parkvall et al (US Publication No. 2021/0153203) and further in view of Jung et al (US Publication No. 2019/0261244) and further in view of Deenoo et al (US Publication No 2020/0374960). 

Regarding claim 6, although Takeda in view of Parkvall and Jung teaches, all the limitations of claim 1 and particularly, "a beam failure recovery procedure associated with the secondary cell" as set forth above, Takeda in view of Parkvall and Jung does not explicitly teach, receiving one or more second messages, wherein the second messaged comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs. 
	However, Deenoo teaches, receiving one or more second messages [¶0148, (WTRU/UE) receives a configuration], wherein the one or more second messages comprises one or more second configuration parameter [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Parkvall and Jung by including “receiving one or more second messages, wherein the one or more second messages comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs“ as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Regarding claim 21, although Takeda in view of Parkvall and Jung teaches, all the limitations of claim 1 and particularly, "receiving one or more messages comprising one or more BFR configuration parameters of a secondary cell .... selecting, based on a measurement associated with one or more candidate beam RSs of the secondary cell, a candidate beam reference signal (RS)” as set forth above, and Takeda further teaches, a configured candidate beam RS set for a BFR procedure associated with the secondary cell [FIG. 2; ¶0045-0046, the pre-configured DL-RS for BFR associated with the secondary cell; note that the BFR procedure of Tazuki is associated with the secondary cell (see, ¶0053)], Takeda in view of Parkvall and Jung does not explicitly teach (see, emphasis), one or more second messages comprising one or more second configuration parameters.
	However, Deenoo teaches, receiving one or more second messages [¶0148, (WTRU/UE) receives a configuration] comprising one or more second configuration parameters [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a configured candidate beam RS set [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Parkvall and Jung by including the above-mentioned features, as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Parkvall et al (US Publication No. 2021/0153203) and further in view of Jung et al (US Publication No. 2019/0261244) and further in view of Zhou et al (US Publication No. 2019/0053314). 

Regarding claim 8, although Takeda in view of Parkvall and Jung teaches, all the limitations of claim 1 and particularly, the feature, the BFR procedure of the secondary cell" as set forth above, Takeda in view of Parkvall and Jung does not explicitly teach (see, emphasis), transmitting, based on a determination that the one or more BFR configuration parameters do not indicate a candidate beam threshold for the BFR procedure, a second uplink signal, wherein the uplink signal comprises a field indicating that no candidate beam reference signal (RS) is indicated.  
	However, Zhou teaches, transmitting, that the one or more BFR configuration parameters does not indicate a candidate beam threshold for a beam failure recovery (BFR) procedure [FIG. 21; ¶0149, if (the wireless device) receives configuration parameters indicating a second type of BFR request and does not identify a candidate beam from the configured multiple beams for a beam failure recovery procedure (note that the configuration parameter does not indicate any sort of candidate threshold)], a second uplink signal [FIG. 21; ¶0149, transmitting a BFR request], wherein the second uplink signal comprises a field indicating that no candidate beam reference signal (RS) is indicated [FIG. 21; ¶0149, the BFR request comprises a signal indicating of no candidate beam].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Parkvall and Jung by including the above-mentioned features, as taught by Zhou because it would provide the system with the enhanced capability of efficiently determining a new beam for beam switching in a timely and efficient manner [¶0002 of Zhou].

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US Publication No. 2019/0053314) in view of Takeda et al (US Publication No. 2021/0058129). 

Regarding claim 9, Zhou teaches, a method [FIG. 2; ¶0149, a method for BFR procedure] comprising: 
receiving, by a wireless device [FIGS. 21-22; by wireless device 2102], one or more first messages comprising one or more beam failure recovery (BFR) configuration parameters [FIG. 21; ¶0149, (the wireless device 2102) receives configured multiple beams via RRC configuration for BFR]; and 
transmitting, based on a beam failure [FIG. 21; ¶0149, based on the wireless device determining a beam failure] and based on an absence of candidate beam thresholds in the on or more BFR configuration parameters [FIG. 21; ¶0149, if (the wireless device) receives configuration parameters indicating a second type of BFR request and does not identify a candidate beam from the configured multiple beams for a beam failure recovery procedure (note that the configuration parameter does not indicate any sort of candidate threshold because the configuration parameter does not include any candidate threshold)], an uplink signal [FIG. 21; ¶0149, transmitting a BFR request], wherein the first uplink signal comprises a field indicating that no candidate beam reference signal (RS) is indicated [FIG. 21; ¶0149, the BFR request comprises a signal indicating of no candidate beam].  
	Zhou does not explicitly teach (see, emphasis), the beam failure recovery (BFR) configuration parameters or the beam failure is associated with “the secondary cell”. 
	However, Takeda teaches, configuration parameters or beam failure is associated with “the secondary cell” [FIG. 2; ¶0042, at S101, (the UE) receives PDCCH; note that PDCCH comprises one or more configuration parameters, e.g., CORESET-BFR (see, ¶0089) and further note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Zhou with the teachings of Takeda since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 10, Zhou in view of Takeda teaches, “the BFR procedure associated with the secondary cell” as set forth above in claim 9, and Zhou further teaches, transmitting a first uplink signal is based on determining that the one or more first configuration parameters do not indicate one or more candidate beam RSs for the BFR procedure associated with the secondary cell [FIG. 21; ¶0149, transmitting of the BFR request is based on the wireless device of not being able to identify a candidate beam from the configured multiple beams for a beam failure recovery procedure, which requires the wireless devices to determine that the candidate beam is not indicated in the configured multiple beams (i.e., one or more first configuration parameters)].  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US Publication No. 2019/0053314) in view of Takeda et al (US Publication No. 2021/0058129) and further in view of Deenoo et al (US Publication No 2020/0374960). 

Regarding claim 11, although Zhou in view of Takeda teaches, “a beam failure recovery procedure associated with the secondary cell” as set forth above in claim 9, Zhou in view of Takeda does not explicitly teach, receiving one or more second message, wherein the second message comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs.
	However, Deenoo teaches, receiving one or more second message [¶0148, (WTRU/UE) receives a configuration], wherein the second message comprises one or more second configuration parameter [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Zhou in view of Takeda by including “receiving one or more second message, wherein the second message comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs“ as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Regarding claim 22, although Zhou in view of Takeda teaches, all the limitations of claim 9, and Takeda teaches, "receiving one or more messages comprising one or more configuration parameters of a secondary cell, wherein ... a configured candidate beam RS set for a BFR procedure associated with the secondary cell; selecting, based on a measurement associated with one or more candidate beam RSs of the secondary cell, a candidate beam reference signal (RS)” as set forth above in claim 21, Zhou in view of Takeda does not explicitly teach (see, emphasis), one or more second messages comprising one or more second configuration parameters.
	However, Deenoo teaches, receiving one or more second messages [¶0148, (WTRU/UE) receives a configuration] comprising one or more second configuration parameters [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a configured candidate beam RS set [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Zhou in view of Takeda by including the above-mentioned features, as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No 2020/0374960) in view of Agiwal et al (US Publication No. 2022/0116096).

Regarding claim 15, Deenoo teaches, a method, comprising: 
receiving, by a wireless device, one or more messages comprising one or more configuration parameters of a secondary cell [¶0148-0149, (WTRU/UE) receives delta configuration corresponding to other beam set than the default beam set (which corresponds to default configuration) of a secondary cell; note that the WTRU performs a beam failure recovery on SCell], wherein the one or more configuration parameters indicate a first set of candidate beam reference signals (RSs) [¶0148-0149, the delta configuration is associated with the other beam set (i.e., first set of candidate beam RSs)]; 
initiating, using a first set of candidate beam RSs, a first beam failure recovery (BFR) procedure associated with the secondary cell [¶0148-0151, note that the delta configuration associated with the other beam sets is for beam failure recovery of Deenoo, ¶0011-0113 of Deenoo describes, (the WTRU) performs/initiates procedure for candidate beam selection, handling beam failure scenarios and selecting resource for beam recovery (i.e., first beam failure recovery procedure) associated with the secondary cell (note that the WTRU performs a beam failure recovery on SCell], using multiple beams recovery candidate beams/other beam set (i.e., first set of candidate beam RSs); further see, ¶0151, (the WTRU) reverts to a default beam set, which implies that (the WTRU) uses the other beam set (prior to reverting to the default beam set) for beam failure recovery (i.e., initiating, using the other beam set, a first beam failure recovery (BFR) procedure)]; 
receiving, during the first BFR procedure, a first message indicating a second set of candidate beam RSs [¶0151, (the WTRU) receives a signaling (DCI) to revert to the default beam set (i.e., second set of candidate beam RSs); note that the DCI indicates “a reconfiguration index set to “default” to trigger the WTRU to use the default beam set; and further note that an event that triggers the WTRU to use the default beam set includes the WTRU determining that beam recovery was not successful (i.e., during the first BFR procedure)] that is different from the first set of candidate beam RSs [¶0151, the default beam set (i.e., second set of candidate beams RSs) corresponding to the default configuration is different from the other beam set (i.e., first set of candidate beam RSs) corresponding to the delta configuration]; 
stopping, based on the receiving the first message, the first BFR procedure [¶0150-0151, reverting to the default beam set for the beam failure recovery, based on the receiving the signaling (DCI) (i.e., first message); this implies that (the WTRU) has used the other beam set (prior to reverting to the default beam set) for beam failure recovery and revert to the default beam set for the beam failure recovery, which is considered as the beam failure recovery based on the other beam set will not be performed (i.e., stopping ... the first BFR procedure)]; and 
initiating, using the second set of candidate beam RSs, a second BFR procedure associated with the secondary cell [¶0150-0151, reverting to the default beam set for the beam failure recovery, based on the receiving the signaling (DCI) (i.e., first message); this implies that (the WTRU) has used the other beam set (prior to reverting to the default beam set) for beam failure recovery and revert to the default beam set (i.e., second set of candidate beam RSs) for the beam failure recovery, which is considered as the beam failure recovery based on the default beam set will be initiated)].  
Although Deenoo teaches, “stopping, based on the receiving the first message, the first BFR procedure; and initiating, using the second set of candidate beam RSs, a second BFR procedure associated with the secondary cell” as set forth above, Deenoo does not explicitly teach (see, emphasis), stopping, prior to completion of the first BFR procedure, based on the receiving the first message, the first BFR procedure.
However, Agiwal teaches, stopping, prior to completion of a first BFR procedure, based on receiving a first message, the first BFR procedure [FIGS. 5-6; ¶0158, upon receiving the RRC reconfiguration message (i.e., first message) including the BFR configuration at operation 610, the UE checks whether the RA procedure is ongoing for BFR. ... If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates (i.e., stop) the ongoing RA procedure (i.e., prior to completion of the first BFR procedure) for BFR at operation 630 based on the received RRC reconfiguration message. ... The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopping of the first BFR procedure in the system of Deenoo to be performed prior to completion of a first BFR procedure as taught by Agiwal, because it would provide the system with the enhanced capability of ensuring beam failure procedures adapted to updated BFR configuration provided by network entity such as a base station  [¶0158 of Agiwal].

Regarding claim 17, Deenoo in view of Agiwal teaches, “the stopping the first BFR procedure” as set forth above in claim 15, and Deenoo further teaches, dropping a transmission of an uplink signal for the first BFR procedure [¶0157, (the WTRU) transmits a random access preamble (i.e., uplink signal) during the BFR procedure; note that since the BFR procedure includes transmitting of a random access preamble, stopping of the BFR procedure requires dropping of the transmitting of the random access preamble)], wherein the uplink signal is one or more of: a preamble [¶0157, the uplink signal is the random access preamble]. 

Regarding claim 18, Deenoo in view of Agiwal teaches, “the initiating the first BFR procedure using the first set of candidate beam RSs” as set forth above in claim 15, Deenoo further teaches, sending a preamble associated with the second BFR procedure [¶0157, (the WTRU) transmits a random access preamble during the BFR procedure].  

Regarding claim 19, Deenoo in view of Agiwal teaches, “the initiating the second BFR procedure using the second set of candidate beam RSs” as set forth above in claim 15, Deenoo further teaches, sending a preamble associated with the second BFR procedure [¶0157, (the WTRU) transmits a random access preamble during the BFR procedure].  

Regarding claim 20, Deenoo further teaches, receiving, before the initiating the first BFR procedure, a second message indicating the second set of candidate beam RSs [¶0148-0149, (WTRU/UE) receives a full configuration of default and delta which include default beam sets corresponding to the default configuration and beam sets corresponding to the delta configuration before the BFR; note that since the BFR is performed based on the full configuration, the full configuration is received before the BFR], wherein the one or more configuration parameters further indicate the second set of candidate beam RSs [[¶0148-0149, (WTRU/UE) receives a full configuration of default and delta which include default beam sets corresponding to the default configuration].  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No 2020/0374960) in view of Agiwal et al (US Publication No. 2022/0116096) and further in view of Kang et al (US Publication No. US 2019/0058517). 

Regarding claim 16, although Deenoo in view of Agiwal teaches, all the limitations of claim 15, and Deenoo further teaches, starting, based on the initiating the first BFR procedure, a BFR timer [¶0150, the WTRU determines that the beam recovery timer is expired; note that the expiration of a timer requires starting of the timer beforehand], and a BFR timer [¶0150, a beam recovery timer], the method further, Deenoo in view of Agiwal does not explicitly teach (see, emphasis), one or more configuration parameters indicate a value associated with a BFR timer. 
	However, Kang teaches, one or more configuration parameters indicate a value associated with a BFR timer [¶0510, parameter beam failure recovery timer indicates a timer (value) of beam failure recovery].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Deenoo in view of Agiwal by including “one or more configuration parameters indicate a value associated with a BFR timer“ as taught by Kang, because it would provide the system with the enhanced capability of tracking reference signals to more precisely perform time/frequency tracking of a user equipment [¶0029 of Kang].

Allowable Subject Matter
Claims 7 and 12-14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469